DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/1/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 37-40, 43-49, 51-54, and 57-61 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 37, 
Prior art has been found to teach “A computer-implemented consensus method to be implemented on a blockchain maintained by a number (N) of nodes, the method performed by a second node of the N nodes that is in a normal operation protocol, the method comprising: obtaining a view change message from a first node that is in a view change protocol; determining a current protocol status of the second node; and in response to determining that the current protocol status is the normal operation protocol, transmitting to the first node an echo message comprising: a current view known to the second node indicating a primary node designated among the N nodes, [], and a digest of the latest block or the latest transaction";
Since, no prior art was found to teach: ”certifying the current view and the current sequence number both known to the second node” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 46 and 51, the claims recite essentially similar limitations as in claim 37;
For dependent claims 38-40, 43-45, 47-49, 52-54, and 57-61, the claims are allowed due to their dependency on allowable independent claims 37, 46, and 51.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Karame et al. (US 2019/0386829 A1) teaches changing view of node functions in blockchain system but not other limitations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114